Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 19, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00704-CV



                    IN RE LANHUONG NGUYEN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-71885

                         MEMORANDUM OPINION

      On September 12, 2019, relator Lanhuong Nguyen filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Donna
Roth, presiding judge of the 295th District Court of Harris County, to vacate her July
15, 2019 and August 22, 2019 orders awarding real party in interest CL Investments,
LLC $2,100 of attorney’s fees under Civil Practices and Remedies Code section
12.002.

       Relator has also filed a motion for temporary relief, asking our court to stay
the orders pending our decision on the petition. See Tex. R. App. Proc. 52.10.

       Generally, to obtain mandamus relief, a relator must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy at law,
such as an appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). However, when an order is void, the relator need not satisfy the
lack of an adequate appellate remedy, and mandamus relief is appropriate. In re Vaishangi, Inc.,
442 S.W.3d 256, 261 (Tex. 2014) (orig. proceeding).

       Relator has not shown that she lacks an adequate remedy by appeal after final
judgment or that the orders are void. We therefore deny relator’s petition for writ of
mandamus and motion for temporary relief.


                                            PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                               2